Title: From Abigail Smith Adams to Harriet Welsh, 5 May 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy May 5th—1816—
				
				A ; I opend my Letters this morning and found a Number—dated last Novbr and December, the first which John Smith wrote on Board Ship, which in his second he refered to, one from mr A. which I inclose for you only.I am much obliged by the paper you sent containing an account of the Lord Mayor feast. I approve the Toast given by the American Minister. it was liberal patriotic, and concilitary doing equal honour to both countries; the P. says mr. is an Excellent politician, but no TheologianI inclose to you 5 dollars to get me a Black Shawl—received by mr Marston all the articles sent by him—I see by the papers that the Mary has not yet saild my Letters will be very old before they arrive—I hope your Mother and Charlot were not the worse for their ride—I should be very glad to see mrs otis this week. next week have engaged a white washer.I am not dissapointed that I did not hear from caroline—Letters are longer in comeing from the Grove than from the City—I do not expect her till the last of the month or the beginning of June—return the Letters on tuesday to / your affectionate / Friend
				
					A Adams
				
				
			